DETAILED ACTION

Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 01/11/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.
Allowable Subject Matter

Claims 3, 5-9,12, 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Claim Rejections - 35 USC § 101

 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claim 10 is rejected under 35 U.S.C. 101 because the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01 When the broadest reasonable interpretation of a claim covers a signal perse, the claim must be rejected under U.S.C. 101 as covering non- statutory subject matter. See n re Nuijten, 500 F.3d 1346, 1356-56 (Fed Cir. 2007)(transitory embodiments are not directed to statutory subject matter)
The USPTO suggests the following approach to overcome this 101 rejection. A claim drawn to such a computer readable medium that covers both transitory and non- transitory may be amended to marrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim.	Likewise, claims 2-7 are dependent claims that depend on claim 1, fails to resolve the above problems, therefore, claims 2-7 are also rejected under 35 U.S.C. 101.
Any amendment to the claim should be commensurate with its corresponding disclosure.

	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 10, 11, 13,  and 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Kuik et al. (US Patent Application No. 20100054129) (Hereinafter Kuik) in view of Turner et al. (US Patent Application No. US 20180227185 A1) (Hereinafter Turner).

As per claims 1, 10, and 19, Kuik discloses a system, a non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the one or more processors, and a method, comprising: 
detecting migration of a virtual machine (VM) from a first server [end point group (EPG)] to a second server [EPG] (fig 4, para 26, VM may migrate from a first server to a second server, migrating the policy to a receiving server upon detecting that the VM is to be migrated to the receiving server); 
identifying a rule for the first server [EPG ] that is associated with the VM (fig 4, para 26, VM may migrate from a first server to a second server, migrating the policy to a receiving server upon detecting that the VM is to be migrated to the receiving server); 
determining whether the rule is present in the second server [EPG] (in one example, a migrating policy and/or a policy present on a receiving machine may be automatically adapted when a mismatch is detected).  Kuik does not explicitly disclose epg  and adding the rule to the second EPG if the rule is absent from the second EPG. However, Turner discloses  EPG (para 11, A network policy can specify at least one characteristic of communications allowed between endpoint groups (EPGs), where each endpoint group (EPG) includes one or multiple endpoints)  and adding the rule to the second EPG if the rule is absent from the second EPG (fig 1 and 3, para 77, adding, by the system, metadata associated with the composite network policy, the metadata including information regarding a reason for disallowance of a communication between endpoint groups), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuik and Turner. The motivation would have been to build the network that provide endpoint security solutions (both hardware and software based). 

As per claims 2, 11, and 20 claims are rejected for the same reasons and motivation as claim 1, above. In addition, Kuik broadly discloses determining whether the rule is related to one or more other VMs in the first server [EPG] (fig 4, para 41, then the policy accessed at 112 may be migrated to the device (e.g., server) receiving the VM. Migrating the policy may include, for example, copying a file from a first (e.g., providing) server to a second (e.g., receiving) server). Turner broad disclose EPG (para 11, A network policy can specify at least one characteristic of communications allowed between endpoint groups (EPGs), where each endpoint group (EPG) includes one or multiple endpoints) and   managing maintenance of the rule in the first EPG based on whether the rule is related to the one or more other VMs in the first EPG (fig 1, para 10, 11, techniques or mechanisms are provided to combine network policies into a composite network policy that can be used to govern communications in a network on a network-wide basis. Network policies can be provided for governing communications of data in a network).

As per claims 4 and 13, claims are rejected for the same reasons and motivation as claim 1, above. In addition, Kuik broadly discloses wherein the rule is identified by iterating through a plurality of rules of a network device controlling the first EPG (para 11 and 19, network policies to form a composite network policy, where each input network policy of specifies at least one characteristic of communications allowed between EPGs, each EPG of the EPGs including at least one endpoint. When combining individual network policies, selecting and creating policy is an iterative process).

Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493